Title: To Thomas Jefferson from John McDowell, 23 October 1798
From: McDowell, John
To: Jefferson, Thomas


          
            Sir
            Staunton Oct: 23. 1798
          
          I have Sent you all the Cash that is in my hands at present by Jupiter which is Ninety two Dollars & ⅔ you mentiond you will be Satisfyed to receve payments quarterly any time that will answer you I shall be Satisfyed as I only retail your Nails for Cash And I can remit the money at any time however When It best Suits you you will please to send me one Cask of 12 d and one 20 d—as I have None of either of them And they are much wanted I expect I Shall be able to dispose a Large quantity If the Assortment is kept up—from your hmbe
          Svt
          
            John Mcdowell
          
          
            92 ⅔ Dollars £27:16—
          
        